ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
BVB Construction, Inc.                       )      ASBCA No. 60910
                                             )
Under Contract No. W912PL-12-C-0030          )

APPEARANCE FOR THE APPELLANT:                       Mr. Benjamin Valenzuela, Sr.
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    John F. Bazan, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Los Angeles

                 OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment in
favor of appellant. It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and
the parties' request, that the appeal is sustained. In the nature of a consent judgment, the
Board makes a monetary award to appellant in the amount of$41,000. This amount is
inclusive of interest. No further interest shall be paid.

      Dated: 15 June 2017



                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

                                                  I concur



 RICHARD SHACKLEFORD                              DAYID D' ALESSANDRIS
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals
        I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 60910, Appeal of BVB Construction,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                               2